DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art systems and methods describe using a hash function for performing a logical to physical translation of memory addresses (see, e.g., Katz:Col 12:11+), the construction and storage of data into block stripes (see, e.g., Baek:Fig 2), and the use of a single write cursor in some contexts (see, e.g., Avila ¶0014).  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific address translation details wherein a write cursor indicates which respective block stripe of which respective die each of the TUs are to be written to and a sub-write cursor indicates which location within the respective block stripe of the respective die to write each respective TU as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[A] Ichikawa, Osamu (US Patent No. 5,948,082) – describes systems and methods for managing a first write pointer identifying a main-ring buffer and a second write pointer identifying a sub-ring buffer of the identified main-ring (see, e.g., Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Gary W. Cygiel/Primary Examiner, Art Unit 2137